DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-12, 14-15, 17-19, and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: See previous Notice of Allowance dated 02/02/2022 as the reasons are exactly the same. This action is a Corrected Notice of Allowance that only corrects the list of claims that are allowed by removing canceled claim 13 from the list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662